UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6315


GREGORY D. IVY,

                    Petitioner - Appellant,

             v.

HECTOR JOYNER, Warden,

                    Respondent - Appellee.


Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Henry M. Herlong, Jr., Senior District Judge. (9:18-cv-02158-HMH)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gregory D. Ivy, Appellant Pro Se. Marshall Prince, II, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory D. Ivy, a federal prisoner, appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (2012) petition.        The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended denying relief and advised Ivy that failure to file timely, specific

objections to the recommendation would waive appellate review of a district court order

based on the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Massey v. Ojaniit, 759

F.3d 343, 352 (4th Cir. 2014); see Thomas v. Arn, 474 U.S. 140, 155 (1985). Ivy has

waived appellate review by failing to file objections. Accordingly, we grant leave to

proceed in forma pauperis and affirm the judgment of the district court. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2